DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 03/10/2022. As indicated by the amendment: claims 1, 3-5, 9-12, 20 and 22 have been amended. Claims 1-22 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 12, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2015/0090113 A1).
 Regarding claim 1, Galloway discloses a laminate linkage with soft actuation (Figs. 7A-7B and 13B), comprising: a plurality of rigid plates (709; Figs. 7A and 7B; par. [0181]-[0183]; and 1321/1323/1325; par. [0131] and [0201]; Fig. 13B) connected in series (Figs. 7A and 7B) and joined at flexible joints (705/715; Figs. 7A and 7B; par. plurality of displacements in series about or across distinct orientations (par. [0055]), wherein the displacements are to a plurality , and wherein the displacements are selected from a plurality of the following: extension, a change of yaw, a change of pitch, and combinations thereof (Fig. 7B; and par.[0055] and  [0201]) and a fluid source (par. [0135]) in fluid communication with an interior volume of the at least one balloon (par. [0135]) and configured to pump fluid into the at least one balloon (par. [0135]) to generate the series of displacements of the rigid plates (Figs. 7A and 7B; par. [0055], [0135] and [0181]-[0181]; and Fig. 13B; par. [0201]).
Regarding claim 2, Galloway discloses the laminate linkage of claim 1, comprising a plurality of the balloons (par. [0201] – bladders of 1321/1323/1325; Fig. 13B), respectively joined to different rigid plates (par. [0131] – radially constraining layers; Fig. 13B).
Regarding claim 3, Galloway discloses the laminate linkage of claim 2, wherein different balloons are configured to generate the different types of displacement (par. [0055], [0201]; Fig. 13B).
Regarding claim 4, Galloway discloses the laminate linkage of claim 3, wherein respective balloons are configured to respectively generate the extension, the change of yaw, and the change of pitch of rigid plates (par. [0055], [0201]; Fig. 13B).
Regarding claim 5, Galloway discloses the laminate linkage of claim 1, wherein the balloon and rigid plates are laminated together (Fig. 7A; par. [0182]).
Regarding claim 6, Galloway discloses the laminate linkage of claim 5, wherein the lamination is achieved via a technique selected from ultrasonic bonding, plasma bonding, adhesive bonding, and thermoforming (par. [0182], [0009]-[0010] and [0016]).
Regarding claim 7, Galloway discloses the laminate linkage of claim 1, wherein the laminate linkage is mounted on a flexible instrument (par. [0056]).
Regarding claim 9, Galloway discloses the laminate linkage of claim 1, wherein the rigid plates and the at least one balloon are optically transparent (par. [0029]).
Regarding claim 11, Galloway discloses the laminate linkage of claim 1, wherein the at least one balloon (703) is mounted external to a joint between rigid plates (701/709; Figs. 7A and 7B).
Regarding claim 12, Galloway discloses the laminate linkage of claim 1, wherein the at least one balloon (703/705) is mounted internal to a joint between rigid plates (701/709; Figs. 7A and 7B).
Regarding claim 21, Galloway discloses the laminate linkage of claim 1, wherein outer surfaces of the laminate linkage are all formed of biocompatible material (par. [0056] – biocompatible for use within the body). 
Regarding claim 22, Galloway discloses a method for actuation of a laminate linkage, comprising: utilizing a laminate linkage (Figs. 7A-7B) comprising, a plurality of rigid plates (709; Figs. 7A and 7B; par. [0181]-[0183]; and 1321/1323/1325; par. [0131] and [0201]; Fig. 13B) joined in series at flexible joints (705/715; Figs. 7A and 7B; par. [0181]-[0183]; and joints between 1321/1323/1325; Fig. 13B) and at least one balloon (703/705 and par. [0135]) bonded to at least one of the rigid plates (par. [0182]; and par. [0201]); and pumping a fluid into the at least one balloon (par. [0135]) to generate a series of displacements about or across distinct orientations and selected from a plurality of the following: extension, a change of yaw, a change of pitch, and combinations thereof (Figs. 7A and 7B; par. [0055], [0135] and [0181]-[0181]; and Fig. 13B; par. [0201]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway, as applied to the claims above, in view of Vause et al. (US 2015/0257839 A1).
Regarding claim 8, Galloway discloses the laminate linkage of claim 7, and it can be used to move organs and grasp objects (par. [0056]) but does not specifically disclose wherein the flexible instrument is an endoscope. Vause teaches an analogous laminate linkage that can be mounted to an endoscope for grasping objects (par. 
Regarding claim 14, Galloway discloses the laminate linkage of claim 1, but does not specifically disclose where the dimensions of the laminate linkage range from 1-5 mm. Vause teaches an analogous laminate linkage wherein the thickness of the laminate linkage is at least 1 mm (par. [0025]). It would have been obvious to one having ordinary skill in the art to have used the dimensions taught by Vause as appropriate for the variety of applications disclose by Galloway for the use of the laminate linkage (par. [0056]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway, as applied to the claims above, in view of Ilievski et al. (US 2014/0109560 A1).
Regarding claim 10, Galloway discloses the laminate linkage of claim 1. Although Galloway discloses that the structure comprises elastic materials, it does not specifically disclose wherein the balloon comprises a mixture of silicone elastomers across a range of hardnesses or elastic moduli. Ilievski teaches robot actuators (par. [0101]) including balloon-like structures that are formed of silicone elastomers (par. [0114]-[0116]), some having a high elastic modulus and some having a low elastic modulus (par. [0103] and [0114]-[0116]) in order to target extensibility of the structure to the areas where it is desired (par. [0103]). The balloons are inflatable by pneumatic means (par. [0102]-[0103] and [0106]). It would have been obvious to one having ordinary skill in the art to .

Claims 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway, as applied to the claims above, in view of Ono et al. (US 2006/0028041 A1).
Regarding claim 13, Galloway discloses the laminate linkage of claim 1, but does not specifically disclose it further comprising at least one sensor mounted along the linkage to detect contact forces or for positioning. Ono teaches an analogous laminate linkage comprising at least one sensor (13; par. [0117]) mounted along the linkage to detect contact forces or for positioning and to further control operations of the laminate linkage (par. [0017]). It would have been obvious to one having ordinary skill in the art to have provided a sensor along the linkage of Galloway in order to detect contact thereby further controlling operations of the linkage, as taught by Ono. 
Regarding claim 15, Galloway discloses the laminate linkage of claim 1, but does not specifically disclose it further comprising a soft gripper (24) mounted at a distal end of the laminate linkage (21; Fig. 22; par. [0129]). Ono teaches an analogous laminate linkage further comprising a soft gripper (24) mounted at a distal end of the laminate linkage (21; Fig. 22; par. [0129]) such that the laminate linkage moves the soft gripper, which is able to grasp objects. It would have been obvious to one having ordinary skill in the art to have provided the laminate linkage of Galloway with a soft gripper, as taught by Ono, such that the laminate linkage moves the soft gripper, which is able to grasp objects thereby improving the functionality of the device. 
Regarding claim 16, Galloway in view of Ono disclose the laminate linkage of claim 15, wherein the soft gripper (Ono: 24) is suction-based (Ono: par. [0125]; Fig. 20B).
Regarding claim 17, Galloway in view of Ono disclose the laminate linkage of claim 15, wherein the soft gripper (Ono: 24) comprises a soft polymer (par. [0090] and [0129]), and wherein the soft gripper (Ono: 24) defines a central orifice (2d/2e/2f; par. [0093]-[0094]; Figs. 1, 3A and 22) providing a fluid passage way through the soft gripper (par. [0086], [0094]-[0096] and [0102]-[0104]; Fig. 8).
Regarding claim 18, Galloway in view of Ono disclose the laminate linkage of claim 17, wherein the soft gripper (Ono: 24) has a multi-layer laminate structure (par. [0129]; Fig. 22).
Regarding claim 19, Galloway in view of Ono disclose the laminate linkage of claim 18, further comprising a pneumatic or hydraulic actuator (Ono: 5; par. [0086] and [0106]-[0107]), wherein at least one of the layers of the laminate structure includes an interior surface that defines grooves (2a/2b/2c) extending away from the central orifice (2d/2e/2f; par. [0093]-[0094]; Fig. 3A), wherein the grooves define internal channels in combination with an adjoining layer (2a/2b/2c form tubes when stacked with other layers; Figs. 1 and 8; par. [0093]-[0094]), and wherein the internal channels are in fluid communication with the pneumatic or hydraulic actuator (5; par. [0086] and [0096]; Fig. 1) such that fluid can be pumped into the channels (par. [0086] and [0096]) to deform the soft gripper into a dome shape (Fig. 18B; par. [0123]).
Regarding claim 20, Galloway in view of Ono disclose the laminate linkage of claim 19, wherein the laminate structure further defines conduits (Ono: 17; par. [0086] .

  Response to Arguments
Regarding Ono, Applicant’s arguments, see claim amendments and remarks, filed 03/10/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim 1 in view of Ono has been withdrawn. 
Regarding Galloway, Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. Applicant argues that Galloway does not teach that the actuators are displacing rigid plates in series about or across distinct orientations (see page 7 of the Remarks). The Examiner respectfully disagrees. Figures 7A and 7B of Galloway show displacement of the rigid plates (709) connected in series. Moreover, Galloway discloses that in any of its embodiments, actuation of the soft composite actuator achieves one or more motions selected from the group consisting of bending motion, combination bending, twisting motion, linear extension, a combination of linear extension and twist, linear contraction, a combination of linear contraction and twist, and any combination thereof (par. [0055]). Thus, the laminate linkage is configured to (capable of) generate a plurality of displacement about or across distinct orientations. The rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795